IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ABED BADER, AN INDIVIDUAL,                           No. 67516
                   Appellant,
                   vs.
                   THE STOECKINGER FAMILY LMTD.                               FILED
                   PARTNERSHIP,
                   Respondent.
                                                                              MAR 1 8 2016
                                                                             TRACE K. UNDEMAN
                                                                          CLERK FS PREME COURT
                                                                         By
                                                                                   CI-Cj";;rir
                                                                              DEPUTY OLEI c


                                           ORDER OF AFFIRMANCE
                               This is a pro se appeal from a district court default judgment
                   in a real property contract action. Fifth Judicial District Court, Nye
                   County; Kimberly A. Wanker, Judge.
                               Appellant asserts that the district court erred in granting a
                   default judgment because (1) he was not properly served with the
                   complaint and summons and the entry of default was or should have been
                   set aside; (2) the receivership was procured by fraud; and (3) the prior
                   judge entered an order refusing to set aside the default when he was
                   disqualified from doing so. Having reviewed the record in light of
                   appellant's contentions, we affirm.
                               First, although appellant asserts that he was not properly
                   served with process because the address listed on the proof of service was
                   that of his sister, the proof of service indicates that the summons and
                   complaint were served personally on appellant at that address, and
                   appellant's email to opposing counsel, dated the same day as service,
                   indicates that appellant received the documents. This is sufficient
                   evidence supporting the district court's decision that appellant was
                   properly served, despite appellant's arguments to the contrary.      Radaker

SUPREME COURT
        Of
     NEVADA

(0) 1947A    er,                                                                       1(0   -08(0140
                      v. Scott, 109 Nev. 653, 657, 855 P.2d 1037, 1040 (1993) (explaining that we
                      will not disturb the district court's factual determinations when supported
                      by substantial evidence); NRCP 4(d)(6). Appellant failed to timely file an
                      answer, NRCP 12(a)(1), and the district court did not abuse its discretion
                      in concluding that his failure constituted inexcusable neglect and in
                      consequently refusing to set aside the default, notwithstanding the court's
                      failure to expressly vacate the November 2, 2012, order setting aside the
                      default. Intermountain Lumber & Builders Supply, Inc. v. Glens Falls Ins.
                      Co., 83 Nev. 126, 130, 424 P.2d 884, 886 (1967); NRCP 55(c).
                                  Second, no objection to the person appointed as receiver was
                      made below or on any appeal from the order appointing a receiver, and
                      thus, the issue is waived. Maitia v. Allied Land & Live Stock Co., 49 Nev.
                      451, 461-65, 248 P. 893, 896-97 (1926) (explaining that orders appointing
                      receivers must be immediately appealed under what is now NRAP
                      3A(b)(4) and cannot be challenged on appeal from the final judgment).
                      And while appellant had an opportunity to challenge the amounts owed
                      under the promissory notes at the prove-up hearing, it appears from the
                      documents before us that he did not do so. 1
                                  Finally, appellant is correct that Judge Robert W. Lane should
                      have recused himself before entering the interim order refusing to set
                      aside the default, as appellant's counsel had filed for office as a candidate
                      for his judgeship. See Seeco, Inc. v. Hales, 969 S.W.2d 193, 197 (Ark. 1998)
                      ("[O]rdinarily, it is incumbent upon a sitting judge to recuse in cases
                      where a political opponent is appearing as counsel."); NCJC 2.11(A).

                            'Although appellant filed a transcript request form on April 2, 2015,
                      it appears that he did not serve the form on the court reporter, and no
                      transcripts were filed in this court.

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    4pTer,
                 However, no motion to disqualify was filed, and the issues decided in that
                 order were ultimately reconsidered by a different judge, who affirmed
                 Judge Lane's decision. As a result, Judge Lane's failure to recuse does not
                 render the order void or subject to reversal.
                              Based on the above conclusions, 2 we
                              ORDER the judgment of the district court AFFIRMED.


                                                                     ,Acc.ts.4;           J.
                                                                 Hardesty



                                                                  aitta


                                                                                           J.
                                                                 Pickering




                 cc: Hon. Kimberly A. Wanker, District Judge
                      Abed Bader
                      Law Offices of P. Sterling Kerr
                      Nye County Clerk




                       2 We have considered all of appellant's other arguments and conclude
                 that they do not warrant reversal.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e